Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, regarding Weiser, filed 2/1/2021, with respect to the rejection(s) of claim(s) 1 under Hampel in view of Weiser have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-8, in the reply filed on 9/28/2020 is acknowledged.  Claim 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: specification filed 2/1/2021 indicated an amendment to paragraph [0029] and [0031] of the specification filed 4/23/2018. However, the amended paragraphs appear to recite the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the feed pail" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For claim 5, it is unclear whether “side panel” refers to the previously mentioned side panel. 
Claim 11 recites the limitation "the at least one apertured feeding pail receptable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
Claim(s) 1-8 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hampel (2009/0272330). 
For claim 1, Hampel discloses A portable pen unit for use in housing a calf in isolation from a herd (at least fig.1 for a unit capable of housing a calf), the pen unit comprising a frame (at least fig.1) having a front panel (12) and opposing side panels (16) combining to define an interior containment area (at least fig.1), wherein: the front panel and at least one of the side panels are adapted for vertically slidable interengagement with one another (at least figs. 1-2 and/or para 0045 and/or para 0051 for configurations between tabs 60 and/or 62 with tabs together with rod 34, such that when rod 34 in the position as shown in fig.2 would allow for vertically slidable interengagement between the front panel and at least one of the side panels and/or front panel adapted for downwardly vertically slidable movement relative to the side panels).  
For claim 2, Hampel discloses a rear panel (#14) coupled to the side panels, wherein the pen unit omits any floor and is free standing (at least fig.1). 
For claim 3, Hampel discloses wherein said unit is adapted to be mounted to a wall (at least fig.1 for the capability to be attached by at least a panel and/or opening). 
For claim 4, Hampel discloses wherein the pen has at least one apertured feeding pail receptacle (at least fig.1 for at least aperture of 48 and/or 57 and/or 46 and/or 50) integrated into the front panel and3Application No. 15/918,837 Filed: March 12, 2018Attorney Docket No.: 1083-093CONwherein said front panel can be moved vertically to adjust-the height of the feed pail as the calf grows (at least fig.1 for alignment of knuckles, also see fig.22 for illustration). 

For claim 6, Hampel discloses wherein the front panel is secured in position through a bolt and aperture system (at least fig.1 and/or fig.2 for bolt 38 and corresponding aperture, also see para 0045 and/or 0051).
For claim 7, Hampel discloses wherein the front panel includes at least 3 apertures (at least fig.2 for 3 apertures of 3 tabs 60). 
For claim 8, Hampel discloses A kit for the assembly of a pen as defined in claim 1 (please see claim 1 above for explanations).  
For claim 10, Hampel discloses wherein the side panels and front panels include a tongue and groove connector system for easy assembly and disassembly of multiple units as a complex (at least figs. 1-2). 
For claim 11, Hampel discloses wherein the at least one apertured feeding pail receptacle is formed in a door and the door is carried by the front panel (at least fig.2 for door 20 having aperture feeding pail receptacle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 4292929,  4930752, 5564367. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH PHAM/Primary Examiner, Art Unit 3643